DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of the species of Embodiment 1, Figures 1-10, in the reply filed on 1/27/2022 is acknowledged.  Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1-4 and 9-23 are currently under examination.
	Applicant’s comments on the selections being made for purposes of examination such that upon the indication of an allowable claim generic to the grouped species, that all such species will be rejoined is correct.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the feature as claimed .
	Appropriate correction is required.  

5.	Claim 20, and thus dependent claims 21-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an entity capable of electrically connecting the plurality of cells.  
Claim 20 recites:  “A battery module comprising:  a plurality of cells; and the connection assembly of claim 1, wherein the plurality of cells are electrically connected via the connection assembly to form the battery module.”  The connection assembly as defined and set forth in claim 1 does not include an entity capable of making electrical connections.  Pairing the claimed components with the reference numerals from the instant disclosure, claim 1 sets forth a connection assembly comprising a housing body 20, cover plate 30, and openable and closeable door 36.  There is not a structural entity part of the claimed connection assembly capable of electrically connecting the plurality of cells to form the battery module as presented.  The 
	Appropriate correction is required.  For compact prosecution purposes in terms of prior art examination, the claims will be examined as best as possible and will rely upon an entity within the prior art that is capable of making an electrical connection as claimed.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


7.	Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 23 recites “wherein the battery module is a battery module for use in an electric vehicle” which does not recite any further explicit or implicit requirements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 9, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ojeda et al. (US 2013/0037336).
Regarding claim 1, Ojeda teaches a “connection assembly” for a battery module (non-limiting, intended use preamble language although taught by Ojeda), comprising: 
a tray 120 (“housing body”), the housing body 120 being used for supporting a plurality of components (any or all of batteries 124; wiring harness 126, computer 128, cover 122, service panel 172, etc.) (P29-35);
a cover 122 including top portion 162 (“cover plate”), the cover plate 162 being adapted to cover the housing body 120 and used for covering the plurality of components (any or all of batteries 124; wiring harness 126, computer 128, service panel 172, etc.) on the housing body 120 (P38-43), and the cover plate 162 being provided with a second through-hole (illustrated in Fig. 3), the second through-hole positionally corresponding to at least one of the plurality of components (i.e., at least service panel 172) (Figs. 3-5); and 
an openable and closable hinged door 178, the openable and closable door being movably mounted on the cover plate 162 (P41), and being positionally changeable between an open position (Fig. 3) and a closed position (Figs. 4-5), 
wherein in the open position, the openable and closable door opens the second through-hole to expose the at least one of the plurality of components (service panel 172) (Fig. 3); and 

Regarding claim 9, Ojeda teaches wherein in the closed position (Figs. 4-5), the openable and closable door 178 is arranged to be flush with the cover plate 162 as illustrated in each of Fig. 4 and 5.  
Regarding claim 20, Ojeda teaches a battery system 116 (“battery module”), comprising: 
a plurality of cells 124; and the connection assembly of claim 1 (the rejection of which is entirely incorporated into the present rejection and not repeated here),
wherein the plurality of cells 124 are electrically connected via [wiring harness 126] to form the battery module (P36). 
Regarding claim 21, Ojeda teaches the battery module according to claim 20, further comprising wiring harness 126 (“a busbar”), wherein the plurality of cells 124 are connected in series or parallel via the busbar 126 to form the battery module; and each of the cells 124 is provided with a positive terminal and a negative terminal (154, 154) electrically connected to the busbar 126 (Figs. 4-5; P29, 35-37).
Regarding claim 22, Ojeda teaches the battery module further comprising a power supply terminal (156, 158), the power supply terminal being electrically connected to the plurality of cells 124 via the busbar 126 (P35-37; Figs. 4-5).  
Regarding claim 23, Ojeda teaches wherein the battery module 116 is a battery module for use in an electric vehicle 102 (Fig. 1; P27-29).

s 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire et al. (US 2018/0170209).
Regarding claim 1, Maguire teaches a connection assembly for a battery module (non-limiting, intended use preamble language although taught by Maguire), comprising: 
a tray 64 (“housing body”), the housing body being used for supporting a plurality of components (battery array(s) 18 and “other components” 62); 
a cover plate 68, the cover plate 68 being adapted to cover the housing body 24 and used for covering the plurality of components 62 on the housing body 64, and the cover plate 68 being provided with a service opening 120 (“second through-hole”), the second through-hole 120 positionally corresponding to at least one of the plurality of components (Fig. 4-5; at least “other components” 62); and 
an openable and closable service panel 126 (“openable/closeable door”), the openable and closable door being movably mounted on the cover plate 68, and being positionally changeable between an open position and a closed position, 
wherein in the open position, the openable and closable door 126 opens the second through-hole 120 to expose the at least one of the plurality of components 62; and 
in the closed position, the openable and closable door 126 shields at least part of the second through-hole 120 to cover the at least one of the plurality of components 62 on the housing body (P48-93; not limited to entire disclosure).
Regarding claim 9, Maguire teaches in the closed position, the openable and closeable door 126 is arranged to be flush with (i.e., “fitting snugly next to something else”) the cover plate 68 (Figs. 6-13).
Regarding claim 10, Maguire teaches the connection assembly further comprising a fixing structure (clip 130), wherein the fixing structure 130 connects the openable and closable door 126 with the housing body 64 or the cover plate 68 to prevent the openable and closable door 126 from rotating towards the outside of the second through-hole (Fig. 6).
Regarding claim 11, Maguire teaches wherein the clip 130 (“fixing structure”) comprises a snap fastener (P64-67); and in the closed position, the openable and closable door 126 is connected to the tray 64 (“housing body”) via the clip 130 (“snap fastener”) (at least indirectly connected), to prevent the openable and closable door 126 from rotating towards the outside of the second through-hole 120. 
Regarding claim 12, Maguire teaches that the service panel 126 (“openable/closeable door”) is protrudingly provided with an elastic clip 130 (“elastic hook”) (P67); an enclosure clip 132 (“a blocking portion”) is arranged (at least indirectly) on tray 64 (“housing body”); and in the closed position, the enclosure clip 132 (“blocking portion”) is snap-fitted with the elastic clip 130 (“elastic hook”) to prevent the service panel 126 (“openable/ closeable door”) from rotating towards the outside of the opening (“second through-hole”).  

11.	Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (CN 110212264 A) (machine translation provided).
Regarding claim 1, Xie teaches a connection assembly for a battery module (non-limiting, intended use language although taught by Xie), comprising: 
a housing body 2, the housing body 2 being used for supporting a plurality of components (at least battery body 6, refrigerator 8, water pump 9, etc.) (all figures); 
a cover plate 1, the cover plate 1 being adapted to cover the housing body 2 and used for covering the plurality of components on the housing body, and the cover plate being provided 
an openable and closable door (28/29), the openable and closable door being movably mounted on the cover plate, and being positionally changeable between an open position and a closed position, 
wherein in the open position, the openable and closable door opens the second through-hole to expose the at least one of the plurality of components; and 
in the closed position, the openable and closable door shields at least part of the second through-hole to cover the at least one of the plurality of components on the housing body (entire disclosure relied upon).
Regarding claim 13, Xie teaches the connection assembly, further comprising a temperature sensor 5, the temperature sensor being supported on the housing body 2 (labeled as 3 and 4 in third figure) for sensing the temperature of a cell (part of battery body 6), wherein the position of the temperature sensor 5 is aligned with the position of the second through-hole (i.e., you can draw a line through the through-hole to the temperature sensor 5 arranged in the center of housing body 2) (all figures; entire disclosure relied upon).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ojeda et al. (US 2013/0037336) as applied to at least claim 1 above, and further in view of Steck et al. (US 2015/0184401).
Regarding claim 2, Ojeda teaches cover plate 162 and the openable and closable door (hinged door 178) and illustrates the two as “integrated as a single piece” (i.e., hinged door 178 intrinsically has a structural  hinge mechanism that integrates the two components as a single piece as illustrated in Figs. 3 & 4).  Furthermore, even if this was not the case, the court has held that the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art is within the ambit of a person of ordinary skill in the art and is “merely a matter of obvious engineering choice” (see MPEP § 2144.04; In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
As also illustrated, the one end of the hinged door 178 is connected to the cover plate 162 via the hinge mechanism, and the other end thereof is danglingly arranged (Fig. 3), wherein as illustrated, the hinge mechanism allows the openable and closeable door to move relative to the cover plate 162 (Figs. 3 & 4).
Ojeda fails to explicitly detail the hinge mechanism where the one end of the door is connected to the cover plate 162 is a bendable portion, and the bendable portion is configured to be bendable to deform such that the openable and closeable door moves relative to the cover 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the hinge mechanism of Ojeda for the hinged door 178 that of the hinge mechanism taught by Steck such that the one end of the openable and closeable door 178  is connected to the cover plate 162 via a resiliently deformable element 20 (“bendable portion”), and the resiliently deformable element 20 (“bendable portion”) is configured to be bendable to deform such that the openable and closeable door moves relative to the cover plate 162 given Steck teaches such a construct for a hinge mechanism is known in the art, thereby providing the predictable results of providing a hinge mechanism for hinged door 178 such that it is operable to function in the manner intended.  
Regarding claim 3, Ojeda as modified by Steck teaches wherein the bendable portion 20 (any embodiment) is sheet-shaped as illustrated, and the bendable portion has a thickness smaller than that of the openable and closable door 14 (also all embodiments).  Thus, in adopting the configuration of the hinge mechanism of Steck to the hinge mechanism and door 178 of Ojeda, it would have been obvious to one having ordinary skill in the art at the effective filing date of the 
Regarding claim 4, Ojeda as modified by Steck teaches wherein one bendable portion 20 is provided (all embodiments).

14.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ojeda et al. (US 2013/0037336) as applied to at least claims 1 and 9 above, and further in view of Maguire et al. (US 2018/0170209).
Regarding claim 10, Ojeda fails to teach the connection assembly further comprises a fixing structure, wherein the fixing structure connects the openable and closable door (hinged door 178) with the housing body or the cover plate to prevent the openable and closable door 178 from rotating towards the outside of the second through-hole [in the closed position].  
In the same field of endeavor, Maguire teaches analogous art of a battery assembly and “connection assembly” including an enclosure defining an interior that houses a battery array and other components 62, and a service panel 126 covering an opening (i.e., “claimed “second through-hole”) to the interior, wherein the service panel 126 is an openable and closeable door being movably mounted on cover 68 (Figs. 5-10, 12-13; entire disclosure) (i.e., service panel 126 is analogous to hinged door 178 of Ojeda).  Maguire teaches the connection assembly further comprises a fixing structure (clip 130), wherein the fixing structure 130 connects the openable and closable door (service panel 126) with the cover plate 68 and tray 64 (“housing body”) to prevent the openable and closable door 178 from rotating towards the outside of the second through-hole [in the closed position] (Figs. 5-6).  Maguire teaches the service panel 126, when 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the hinged door 178 (“openable/closeable door”) of Ojeda with the service panel 126 (“openable/closeable door”) of Maguire having the clip 130 (“fixing structure”) detailed above in order to provide the predictable results of providing an openable/closeable door that is capable of remaining closed, and that will not open inadvertently due to the use of clip 130 (“fixing structure”).  The courts have held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Regarding claim 11, Ojeda as modified by Maguire teaches wherein the clip 130 (“fixing structure”) comprises a snap fastener (P64-67); and in the closed position, the openable and closable door (substituted service panel 126 for hinged door 178) is connected to the tray 64 (“housing body”) via the clip 130 (“snap fastener”) (at least indirectly connected), to prevent the openable and closable door (substituted service panel 126 for hinged door 178) from rotating towards the outside of the second through-hole. 
Regarding claim 12, Ojeda fails to teach wherein the openable and closable door (hinged door 178) is protrudingly provided with an elastic hook; a blocking portion is arranged on the housing body; and in the closed position, the blocking portion is snap-fitted with the elastic hook to prevent the openable and closable door from rotating towards the outside of the second through-hole.  
In the same field of endeavor, Maguire teaches analogous art of a battery assembly and “connection assembly” including an enclosure defining an interior that houses a battery array and 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the hinged door 178 (“openable/closeable door”) of Ojeda with the service panel 126 (“openable/closeable door”) of Maguire having the clip 130 (“elastic hook”), and to use it in conjunction with enclosure clip 132 (“a blocking portion”) in the manner claimed in order to provide the predictable results of providing an openable/closeable door that is capable of remaining closed, and that will not open inadvertently due to the use of clip 130 (“elastic hook”) and enclosure clip 132 (“blocking portion”).  The courts have held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2018/0170209) as applied to at least claim 1 above, and further in view of Knape et al. (US 2018/0301765).
Regarding claim 13, Maguire teaches that service panel 126 is used to access the components 62 that are in the serviceable portion of the enclosure, wherein the components 62 
Maguire fails to explicitly recite that the connection assembly further comprises a temperature sensor, the temperature sensor being supported on the housing body for sensing the temperature of a cell, wherein the position of the temperature sensor is aligned with the position of the second through-hole; however, selecting a temperature sensor as one of the components 62 to assist with control and/or management of the traction battery is considered an obvious expedient given the use of temperature sensors to assist with control and/or management of a traction battery is well-known in the art as taught by Knape (P67-76).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as one of the components 62 of Maguire that is supported on the tray 62 (“housing body”) and is aligned with the position of the service opening 120 that of a temperature sensor given Knape teaches it is a known expedient to utilize a temperature sensors to assist with control and/or management of a traction battery (P68-76).

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ojeda et al. (US 2013/0037336) as applied to at least claim 1 above.
Regarding claim 19, Ojeda fails to disclose wherein the cover plate 162 and the openable and closable door (hinged door 178) are integrally molded as a single piece.  It is noted that the claim is a product-by-process claim evaluated for its implicit and explicit structural integrally molded as a single piece” would be an entity without separate parts joining given regions together.  The court has held that the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art is within the ambit of a person of ordinary skill in the art. (see MPEP § 2144.04; In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965): A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior
art] would be merely a matter of obvious engineering choice.”).  
Thus, providing cover plate 162 and the openable and closable door (hinged door 178) such that they are provided as an entity without separate parts joining given regions together (i.e.,  “integrally molded as a single piece”) is considered a matter of obvious engineering choice based on the case law cited (MPEP § 2144.04; In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

17.	Claim 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ojeda et al. (US 2013/0037336) as applied to at least claim 1 above, and further in view of Schultz et al. (US 6,089,973).
Regarding claim 19, Ojeda fails to disclose wherein the cover plate 162 and the openable and closable door (hinged door 178) are integrally molded as a single piece.  It is noted that the claim is a product-by-process claim evaluated for its implicit and explicit structural requirements (see MPEP § 2113), wherein in this instance, it appears the structure required to integrally molded as a single piece” would be an entity without separate parts joining given regions together.  The court has held that the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art is within the ambit of a person of ordinary skill in the art and is “merely a matter of obvious engineering choice” (see MPEP § 2144.04; In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  
Furthermore, in the claimed field of endeavor of a “a connection assembly” in which there is a housing body (any of 20, 18, 125), cover panel 12 (“cover plate”), and an openable and closeable door portion 30 as claimed) , the construct of a “cover plate” (panel 12) and openable and closeable door (upper portion 30) that is a structure/entity without separate parts joining given regions together (i.e., meets the requirements of “integrally molded as a single piece”) is taught by Schultz (see Fig. 3, reproduced below), wherein Schultz teaches the configuration achieves the benefit of being inexpensive given there is no need for a conventional, separately hinged section (C2/L18-34):

    PNG
    media_image1.png
    393
    493
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide cover plate 162 and the openable and closable door (hinged door 178) of Ojeda such that they have the structure of being  an entity without .

Allowable Subject Matter
18.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15, and thus dependent claims 16-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

19.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the features of:  claims 1 + 13+ 14, or claim 1 + 13 + 15 with the specific limitations not found in the prior art being that of claim 14 or claim 15 (individually) in combination with the features of the parent claims (claims 1 + 13).
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Krolak (US 5,270,702); Ng (US 2018/0166752); McClelland et al. (US 2008/0278183); Jo et al. (US 2018/0123097); Burnelli et al. (US 2016/0312968); Blumka et al. (US 8,424,194); Dobbs et al. (US 6,891,347); and Ohtsuka et al. (US 2019/0181509).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729